         Case 1:19-mj-05036-JGD Document 2-1 Filed 01/28/19 Page 1 of 9



                                                                                   No. 19-5036-JGD

        AFFIDAVIT OF SPECIAL AGENT PATRICK BRIODY IN SUPPORT OF
                 AN APPLICATION FOR A SEARCH WARRANT

       I, Patrick Briody, having been duly sworn, do hereby depose and state as follows:

       1.      I am employed as a Special Agent with the Bureau of Alcohol, Tobacco, Firearms

and Explosives (“ATF”), where I have worked since 2010. I am currently assigned to the

Bridgewater, Massachusetts, ATF Field Office. During my law enforcement career, I have

participated in investigations involving firearms and drug trafficking, firearms possession by

prohibited persons, and use of firearms in furtherance of drug trafficking crimes, many of which

have occurred in and around Boston, Massachusetts.

       2.      I am investigating Mohamed Abdulaziz (“ABDULAZIZ”) for being a felon in

possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1).

       3.      I submit this affidavit in support of an application for a warrant to search an

iPhone that is in the possession of law enforcement investigators, as described in Attachment A

(the “iPhone”). I have probable cause to believe that the equipment contains evidence, fruits, and

instrumentalities of the crime listed above, as described in Attachment B.

       4.      This affidavit is based on my personal knowledge, information provided to me by

other law enforcement officers, and my review of records described herein. This affidavit is not

intended to set forth all of the information that I have learned during this investigation, but

includes only the information necessary to establish probable cause for the requested warrant.

                                          Probable Cause

       5.      On January 3, 2019, a grand jury sitting in Boston indicted ABDULAZIZ for

committing the crime of being a felon in possession, in violation of 18 U.S.C. § 922(g)(1), on

September 2, 2018. United States v. Abdulaziz, Crim. No. 19-10009-LTS. The facts supporting
          Case 1:19-mj-05036-JGD Document 2-1 Filed 01/28/19 Page 2 of 9



the indictment are as follows.

       6.      On September 2, 2018, Massachusetts State Police Trooper Nicholas Lorenco

responded to a report of a vehicle driving erratically as it traveled south on Route 24 in the area

of exit 18 in the city of Brockton. The vehicle was described as a dark colored Volvo XC90

bearing Massachusetts registration 6EJ729.

       7.      While positioned at exit 17 on Route 24 south, Trooper Lorenco observed a dark

colored Volvo XC90 pass him in the right lane. Trooper Lorenco proceeded behind the Volvo.

He saw the Volvo swerve several times into the middle lane and brake erratically.

       8.      Trooper Lorenco conducted a traffic stop of the Volvo on Route 24 south at mile

marker 30.2 in West Bridgewater, Massachusetts. The Volvo bore Massachusetts registration

6EJ729.

       9.      Trooper Lorenco saw that the only person in the Volvo was the male driver, who

had the iPhone in his lap. The driver was unable to produce a registration for the Volvo. He

produced a Massachusetts driver’s license, no. Sxxxx4954, showing the name of Mohamed

Dahiir Abdulaziz, with a date of birth of xx/xx/1987.

       10.     Trooper Lorenco detected a strong odor of alcoholic beverage coming from the

driver’s breath. He saw that the driver had bloodshot, glassy eyes and was unsteady on his feet.

The driver was overly polite and kept trying to pat Trooper Lorenco on the shoulder. His speech

was slurred and he failed several field sobriety tests.

       11.     Trooper Lorenco arrested the driver for operating under the influence and secured

the man in the rear of his cruiser. Trooper Lorenco asked the driver who the vehicle belonged to

and whether he wanted any items retrieved from the vehicle. The driver said the car was a rental

and he did not want anything retrieved from it.
         Case 1:19-mj-05036-JGD Document 2-1 Filed 01/28/19 Page 3 of 9



       12.     Trooper Ross Weddleton, who had arrived on the scene, and Trooper Lorenco

performed an inventory search of the Volvo before it was towed. As soon as Trooper Lorenco

opened the driver’s side door, he saw a revolver on the driver’s side floor. The revolver was

sitting upright, leaning against the hump beneath the driver’s seat where the floor mat is

normally located. The barrel of the revolver was pointed toward the passenger side. Trooper

Lorenco discovered that the revolver was loaded with five rounds of ammunition. The iPhone

was sitting next to the revolver and was plugged into a charger.

       13.     Trooper Lorenco unloaded the revolver and secured it in an evidence bag. The

revolver was a Taurus .357 caliber, model 605SS2, bearing serial number PG83419. The five

rounds of ammunition were Remington .38 caliber ammunition.

       14.     Based on my review of records, I have determined that the revolver was

manufactured in Brazil. Therefore, the revolver traveled in interstate commerce.

       15.     Remington does not manufacture ammunition in Massachusetts. Therefore, I

know that the ammunition traveled in interstate commerce.

       16.     A criminal history check shows that ABDULAZIZ, date of birth xx/xx/1987, has

been convicted of several crimes punishable by imprisonment of more than one year. These

include November 30, 2009 convictions in Cambridge, Massachusetts District Court for Assault

with a Dangerous Weapon, Assault and Battery, and Assault and Battery with a Dangerous

Weapon, Docket No. 0852CR002148, for which ABDULAZIZ received a 2½ year suspended

sentence on each count, to run concurrently.

       17.     The Volvo was rented from Enterprise. Enterprise records show that the car was

rented to Betsy Cardoso of Dorchester, Massachusetts, on July 2, 2018. ABDULAZIZ was not

listed as an authorized driver.
         Case 1:19-mj-05036-JGD Document 2-1 Filed 01/28/19 Page 4 of 9



                             Investigators’ Possession of the iPhone

       18.     Massachusetts State Police troopers seized the iPhone when ABDULAZIZ was

arrested on September 2, 2018. The iPhone was promptly transferred to and secured in the

evidence room at the State Police barracks located at 326 West Grove Street in Middleborough,

Massachusetts. On January 10, 2019, I took custody of the iPhone and transported it to the

evidence room at the ATF field office located at One Lakeshore Center in Bridgewater,

Massachusetts, where it is today.

                         Probable Cause to Believe that the iPhone
                       Contains Evidence, Fruits, and Instrumentalities

       19.     Based on the fact that the iPhone was on ABDULAZIZ’s lap when Trooper

Lorenco first spoke to him, and the fact that when the Volvo was searched the iPhone was

plugged into a charger, I have probable cause to believe that ABDULAZIZ owned or at least had

dominion and control over the iPhone.

       20.     As discussed above, the iPhone is currently being stored by investigators at their

facilities as described in Attachment A. From my training and experience and the training and

experience of law enforcement personnel who routinely handle this type of equipment, I

understand that the iPhone has been stored in a manner in which its contents are, to the extent

material to this investigation, in substantially the same state as they were when it first came into

the investigators’ possession.

       21.     From my training, experience, and information provided to me by other agents, I

am aware that individuals frequently use computer equipment to carry out, communicate about,

and store records regarding their daily activities. These tasks are frequently accomplished

through sending and receiving e-mail, instant messages, and other forms of phone or internet

based messages; scheduling activities; keeping a calendar of activities; arranging travel;
         Case 1:19-mj-05036-JGD Document 2-1 Filed 01/28/19 Page 5 of 9



purchasing items; searching for information including information regarding travel and activities;

arranging for travel, accessing personal accounts including banking information; paying for

items; and creating and storing images and videos of their movements and activities.

       22.      Based on my training, experience, and information provided by other law

enforcement officers, I know that many smartphones (which are included in Attachment B’s

definition of “hardware”) can now function essentially as small computers. IPhones are a type of

smartphone. Smartphones have capabilities that include serving as a wireless telephone, digital

camera, portable media player, GPS navigation device, sending and receiving text messages and

e-mails, and storing a vast range and amount of electronic data. Examining data stored on

devices of this type can uncover, among other things, evidence that reveals or suggests who

possessed or used the device.

       23.      From my training, experience, and information provided to me by other agents, I

am aware that individuals commonly store records of the type described in Attachment B in

smartphones.

       24.      Based on my knowledge, training, experience, and information provided to me by

other agents, I know that data can often be recovered months or even years after it has been

written, downloaded, saved, deleted, or viewed locally or over the internet. This is true because:

             a. Electronic files that have been downloaded to a storage medium can be stored for
                years at little or no cost. Furthermore, when users replace their electronic
                equipment, they can easily transfer the data from their old device to a new one.

             b. Even after files have been deleted, they can be recovered months or years later
                using forensic tools. This is so because when a person “deletes” a file on a device,
                the data contained in the file often does not actually disappear; rather, that data
                remains on the storage medium until it is overwritten by new data, which might not
                occur for long periods of time. In addition, the device’s operating system may also
                keep a record of deleted data in a “swap” or “recovery” file.

             c. Wholly apart from user-generated files, electronic storage media often contains
         Case 1:19-mj-05036-JGD Document 2-1 Filed 01/28/19 Page 6 of 9



                electronic evidence of how the device has been used, what it has been used for, and
                who has used it. This evidence can take the form of operating system
                configurations, artifacts from operating system or application operation; file system
                data structures, and virtual memory “swap” or paging files. It is technically possible
                to delete this information, but users typically do not erase or delete this evidence
                because special software is typically required for that task.

             d. Similarly, files that have been viewed over the internet are sometimes automatically
                downloaded into a temporary internet directory or “cache.” The browser often
                maintains a fixed amount of hard drive space devoted to these files, and the files
                are overwritten only as they are replaced with more recently viewed internet pages
                or if a user takes steps to delete them.

                                            Conclusion

       25.      Based on the information described above, I have probable cause to believe that,

on or about September 2, 2018, MOHAMED ABDULAZIZ violated 18 U.S.C. § 922(g)(1).

       26.      Based on the information described above, I also have probable cause to believe

that evidence, fruits, and instrumentalities of this crime, as described in Attachment B, are

contained within the equipment described in Attachment A.

       Sworn to under the pains and penalties of perjury.



                                               ____________________________
                                               PATRICK BRIODY
                                               Special Agent
                                               Bureau of Alcohol, Tobacco, Firearms and Explosives




                                 Jan 28, 2019
Subscribed and sworn before me on January __, 2019


___________________________________
JUDITH G. DEIN
United States Magistrate Judge
        Case 1:19-mj-05036-JGD Document 2-1 Filed 01/28/19 Page 7 of 9



                                      ATTACHMENT A

                           Description of Property to Be Searched

       The property to be searched consists of the following:

   x   One black iPhone, model A1429, IMEI 990002788061156

       The property is located in the evidence room at the ATF field office located at One

Lakeshore Center, Bridgewater, Massachusetts.
         Case 1:19-mj-05036-JGD Document 2-1 Filed 01/28/19 Page 8 of 9



                                        ATTACHMENT B

                                        Items to Be Seized

       1.      For the period July 2, 2018 – September 2, 2018, all records, in whatever form, and

tangible objects that constitute evidence, fruits, or instrumentalities of 18 U.S.C. § 922(g)(1),

including those related to:

               A.      Buying, selling, trading, obtaining, or using firearms, magazines, and/or

                       ammunition;

               B.      The relationship, if any, between MOHAMED ABDULAZIZ and Betsy

                       Cardoso;

               C.      MOHAMED ABDULAZIZ’s possessory interest in the Volvo XC90 from

                       which the iPhone was seized, including, for example, whether he stole the

                       vehicle or whether someone gave him permission to borrow it;

               D.      Evidence of who used, owned, or controlled the iPhone; and

               E.      Passwords, encryption keys, and other access devices that may be necessary

                       to access the iPhone.

       2.      Serial numbers and any electronic identifiers that serve to identify the iPhone.

                                       Return of the iPhone

       If, after inspecting the iPhone, the government determines that the iPhone does not contain

contraband or the passwords, account information, or personally identifying information of

victims, and the original is no longer necessary to preserve as evidence, fruits, or instrumentalities

of a crime, the iPhone will be returned within a reasonable time, if the party seeking return will

stipulate to a forensic copy’s authenticity and accuracy (but not necessarily relevance or

admissibility) for evidentiary purposes.
         Case 1:19-mj-05036-JGD Document 2-1 Filed 01/28/19 Page 9 of 9



       If the iPhone cannot be returned, agents will make available to the iPhone’s owner, within

a reasonable time period after the execution of the warrant, copies of files that do not contain or

constitute contraband; passwords, account information, personally identifying information of

victims; or the fruits or instrumentalities of crime.
